DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           	  Status of Claims

Claims 1-20 are pending. Claims 1, 3, 5, 11, 13, and 15 have been amended. Claims 1 and 11 are independent.  This Office action is in response to the “Applicant’s arguments” received on 03/22/2022.
Reasons for Allowance
The allowable subject matter found in the Claims 1 and 11 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “iterative navigation process comprising: obtaining a first plurality of distances by measuring each of the first plurality of distances between a mobile transceiver placed on the vehicle and a fixed transceiver of a plurality of fixed transceivers, the fixed transceiver placed at a predefined location in the environment; extracting a second plurality of distances from the distance database, the second plurality of distances comprising distances between the mobile transceiver and each of the plurality of fixed transceivers 4Application No: 16/559,699Attorney Docket No: 0030-0119-01000calculating a minimized estimation error between the first plurality of distances and the second plurality of distances utilizing the initial travelled distance and the initial steering; generating a steering command based on the minimized estimation error”. 
The closest prior art of reference is Ohki (US8102281B2). Ohki is also a system and method provide a way to send requests for destination information via the wireless messaging service and capture navigational data from the responsive message received, such as addresses, telephone numbers, or email addresses, and then utilize that data for navigational routing, generation of telephone calls, emailing and the like, from the vehicle's navigation system. However Ohki does not specifically state a system with "iterative navigation process comprising: obtaining a first plurality of distances by measuring each of the first plurality of distances between a mobile transceiver placed on the vehicle and a fixed transceiver of a plurality of fixed transceivers, the fixed transceiver placed at a predefined location in the environment; extracting a second plurality of distances from the distance database, the second plurality of distances comprising distances between the mobile transceiver and each of the plurality of fixed transceivers 4Application No: 16/559,699Attorney Docket No: 0030-0119-01000calculating a minimized estimation error between the first plurality of distances and the second plurality of distances utilizing the initial travelled distance and the initial steering; generating a steering command based on the minimized estimation error”.
Therefore, Claims 1 and 11 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669